Citation Nr: 1601212	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  08-00 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and/or panic syndrome.

2.  Entitlement to service connection for hypertension, to include as secondary to an acquired psychiatric disorder and/or a sleep disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to November 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  These matters were remanded in August 2010 and  November 2013 for further development.  

The Board also remanded the issue of entitlement to service connection for sleep problems.  The RO issued an August 2014 rating decision in which it granted service connection for insomnia.  The grant of service connection constitutes a complete grant of the claim.  Consequently, the issue is no longer before the Board.  

The Veteran presented testimony at a Board hearing in June 2010.  A transcript of the hearing is associated with the Veteran's claims folder.  The Acting Veterans Law Judge who held the June 2010 Board hearing is no longer employed at the Board.  In January 2012, the Board sent the Veteran a letter asking whether he wished to attend another hearing before the Board.  See 38 C.F.R. § 20.707 (2015).  The Veteran did not respond to this letter requesting another hearing before a different Veterans Law Judge.


FINDINGS OF FACT

1.  A psychiatric disability was not manifested during the Veteran's active duty service or for many years after service, nor is it otherwise related to service.

2.  Hypertension was not manifested during the Veteran's active duty service or for many years after service, nor is it otherwise related to service, to include as secondary to service connected insomnia.


CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for a psychiatric disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2015).

2.  The criteria for an award of service connection for hypertension, to include as secondary to service connected insomnia, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In a March 2006 and August 2006 letters, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2015).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2015).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was given VA examinations in December 2011, December 2013, and September 2014, which are fully adequate.  The examiners reviewed the claims file in conjunction with the examinations, and they fully addressed the relevant issues.  The duties to notify and to assist have been met.  

Further regarding the duty to assist, the United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings:  The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At his hearing the undersigned identified the issues, and sought information as to treatment to determine whether all relevant records had been obtained.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant. 

The Board remanded the claims in August 2010 so that the RO could obtain private treatment records and schedule the Veteran for VA examinations.  The Board notes that the RO has obtained the records in question and the Veteran has undergone VA examinations.  The RO has fully complied with the remand instructions.

Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as hypertension and psychoses, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
	
Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

Psychiatric disability

The service treatment records include a normal August 1967 separation examination (VBMS, STRs, 7/27/06, p. 48).  Additionally, the Veteran completed an August 1967 Report of Medical History in which he indicated, by checked box, that he did not have frequent trouble sleeping, depression or excessive worry, frequent or terrifying nightmares, or nervous trouble of any sort (VBMS, STRs, 7/27/06, p. 36).  

VA outpatient treatment records reflect that the Veteran reported nightmares in February 2007; he could not remember what the nightmares were about.  In June 2007, he denied having experienced any combat or traumatic situations during service (VBMS, 10/5/10, pgs. 3-8).

The Veteran submitted a January 2008 statement in support of the claim (VA Form 21-4138) in which he described his alleged stressor.  He stated that in 1966, Israel started bombing a bordering country and Russia wanted the U.S. to pressure Israel to stop it.  He stated that Russia began gathering its Army and lining it up on the eastern side of Germany.  He stated that he was stationed in Baumhoulder, Germany (on the western side).  He stated that his squadron was put on alert early in the morning (2:30 a.m.).  He stated that his unit travelled at night (as fast as the tanks would go) and holed up in the day.  He stated that after six days, Israel stopped bombing and his unit returned to Baumholder.  He stated that the entire time they travelled to Germany's eastern side, they were under constant threat of attack, experienced extreme sleep deprivation, and had to stay mentally alert in case of attack.  He stated that it was not until he returned to Baumholder, that he was able to reflect on what had happened.  Then in 1967, just before separation from service, he started having terrible nightmares every night, mostly about being captured as a prisoner of war (POW).  He reported that he would wake up sweating and screaming and wakening everyone in the household.  He reported that he still has that nightmare and is sometimes afraid to go to sleep for fear that he will have it.  He stated that the mental stress of expecting an attack by Russia at any time has taken a huge toll on his health.  

A June 2009 PTSD Stressor Certification memorandum from the JSRRC Coordinator states that the Veteran's alleged stressor was not conceded.  The Coordinator noted that the Veteran did serve in Germany during the stated time period, but there was no evidence that he experienced a stressful non-combat related event that threatened death or serious injury or that involved fear, helplessness, or horror.  

September 2009 correspondence from Dr. S.V.I.  stated that the Veteran was a patient of his at the Take-Care Health Center and Walgreens Pharmacy.  Dr. S.V.I. stated that the Veteran suffered from chronic insomnia associated with nightmares.  He stated that "this is highly suggestive of posttraumatic stress disorder, more than likely service connected."

A November 2009 VA outpatient treatment report reflects that the Veteran was having a lot of panic attacks (VBMS, 10/5/10, p. 2).

At the Veteran's June 2010 Board hearing, he once again stated that the Russians were lining up on Germany's border, and that he and his unit were on their way to meet them.  When asked if he ever came in contact with the Russians, he said "no," but they were on their way, and went three days without sleep.  He stated that they spent one night on the border and encountered an American soldier who was "raving, saying he was too young to die."  The Veteran acknowledged that he was never a POW and stated that he had nightmares about being drafted and being sent back to Germany.  He stated that he has never had any psychiatric treatment or been diagnosed with a psychiatric disability (Hearing Transcript, pgs. 7-16).  

The Veteran underwent a VA examination in December 2011.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported that his main problem since he was discharged from the military is that he experienced recurrent nightmares that have significantly interfered with sleep.  He stated that he often awakens screaming.  He stated that his dreams relate to things such as being captured as a POW.  The examiner stated that the Veteran did not meet the diagnostic criteria for a diagnosis of PTSD.  Specifically, she noted that his alleged stressor does not meet Criterion A.  The Veteran reported that his unit was mobilized toward the Russian/German border and that they were given orders to fire if the Russians crossed the border.  However, he stated that they never made it to the border, and that they were told to turn around and go back to base.  He was never engaged in combat, discharged his weapon, or was fired upon.  The Veteran stated that he feared that they might go to war.  The examiner noted that the "potential for engaging in combat noted by the Veteran is not sufficient enough to meet stressor A criterion for PTSD.  There was no hostile military or terrorist activity involved in this stressor."  

Upon examination, the Veteran endorsed anxiety and excessive rumination.  He had a tendency to view past decisions as mistakes, and he ruminated about these past, poor decisions.  He was preoccupied with making a bad decision.  This impacted his ability to make quick decisions.  The Veteran stated that he thought that he had been that way all his life.  The Veteran also had symptoms of depression that included depressed mood for several days with sadness; low motivation at times; a sense of worthlessness; low self-esteem; and a feeling that every decision he makes is wrong.  He thought his depression had been present for a long time.  He further stated that he was depressed when he got out of the Army because he was not sure what he what he was going to do, and he regretted his decision to get out of the Army.  

The examiner found that the Veteran did not meet the diagnostic criteria for PTSD.  She noted that Dr. S.V.I.'s diagnosis of PTSD.  She stated that the records reflect insomnia, chronic nightmares, and PTSD.  She stated that there was no documentation of the exact PTSD symptoms, aside from sleep disturbances and nightmares.  There was no clear indication that the Veteran met the full diagnostic criteria for PTSD.  The examiner noted depression and sleep terrors; but found that the Veteran did not meet the full criteria for any Axis I disorder.   

The Veteran submitted January 2012 lay statements from his wife and step daughters.  They all noted that the Veteran has difficulty sleeping.  He would sleep only a few hours before waking, and would scream while sleeping.  

The Veteran underwent another VA examination in December 2013.  The examiner noted that the Veteran had been diagnosed with insomnia (which the Board notes has been service connected); non-rapid eye movement sleep arousal disorder, sleepwalking type (which the Veteran has acknowledged he has been doing since childhood), and an unspecified depressive disorder, mild.  

Following a thorough examination, the examiner found that it was at least as likely as not that the Veteran's insomnia had its onset in service.  She found that it was less likely than not that the Veteran's non-REM arousal sleep walking disorder had its onset in service or was etiologically related to service.  She noted that there was clear evidence (both in the service treatment records and from the Veteran himself) that this predated service.  She also noted that it is not possible to determine whether non-REM sleep terror disorder had its onset in service.  She stated that there is no independent evidence to support the occurrence of sleep terrors in service.  She acknowledged that he did report having a recurring nightmare; but noted that nightmares are distinct from sleep terrors.  She stated that it is not possible to gather evidence of sleep terror as (1) there is no evidence of sleep terror in the medical record, and (2) people have no memory of sleep terror other than waking in a panic.  She noted that the Veteran did not report sleep terrors while in service.  Regarding PTSD, she found that there was no evidence in the record (or from the reports the Veteran made to the examiner) that he has ever met the DSM-IV or DSM-V diagnostic criteria for PTSD.  She noted that he did not experience any event that meets the stressor criteria for PTSD.  

The examiner diagnosed the Veteran with sleep problems and a depressive disorder.  The Board notes that the Veteran is service connected for insomnia.  Regarding depression, the examiner noted that he "may have been depressed during active service" but that there is no independent evidence to support that contention.  The only evidence of it is post service lay statements regarding sleep walking (which had an onset prior to service) and screaming in his sleep.  The examiner did not diagnose the Veteran with a personality disorder.    

The examiner submitted a July 2014 addendum in which she clarified that insomnia was considered secondary to the Veteran's depressive disorder but that it was also a psychiatric diagnosis in itself and could occur independently of a mood disorder.  In the Veteran's case, there was clear evidence of insomnia during service and was likely to have been independent of any other psychiatric disorder.  She reiterated that there was no evidence of depression during service and that the Veteran's depression more likely had its onset after the death of his wife.  

Analysis

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran has established the first of these elements.  There is no doubt that the Veteran suffers from a psychiatric disability. 

It is the second and third elements of service connection in which the Veteran's claim falls short.  

With regard to an in-service disease or injury, the service treatment records fail to reflect any findings attributed to a psychiatric disability.  Moreover, the separation examination was normal and the Veteran completed a Report of Medical History in which he denied frequent trouble sleeping, depression or excessive worry, frequent or terrifying nightmares, or nervous trouble of any sort.  VA outpatient treatment records reflect that the Veteran reported nightmares in February 2007 (nearly 40 years after service).  In July 2007, he denied having experienced any combat or traumatic situations during service.  The Board finds the Veteran credible insofar as he described his in-service duties.  However, the evidence fails to reflect an in-service psychiatric disability.  Moreover, the incident described by the Veteran fails to meet the criteria for an in-service PTSD stressor.   

There are conflicting opinions of record as to whether the Veteran's psychiatric disability is related to service.  The VA examiner has opined that the Veteran's psychiatric disability is less likely than not related to service.  A private doctor (Dr. S.V.I.) opined that the Veteran's insomnia associated with nightmares was "highly suggestive of posttraumatic stress disorder, more than likely service connected."

The Court has held that the Board must determine how much weight is to be attached to each medical opinion of record.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed on one medical professional's opinion over another, depending on factors such as reasoning employed by the medical professionals and whether or not, and the extent to which, they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

Adequate reasons and bases, in short, must be presented if the Board adopts one medical opinion over another.  In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. 444, 448-9 (2000).  In some cases, the physician's special qualifications or expertise in the relevant medical specialty or lack thereof may be a factor.  In every case, the Board must support its conclusion with an adequate statement of its reasoning of why it found one medical opinion more persuasive than the other.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  Nieves-Rodriguez, 22 Vet. App. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

There are substantial and significant factors which favor the valuation of the VA medical opinions over the opinions of the private physician in this case.  With regards to the first factor, the VA examiners reviewed the claims file.  Moreover, the findings in the claims file were discussed.  The only indication that Dr. S.V.I. was familiar with the Veteran's history is a September 2009 phone consultation report in which Dr. S.V.I. stated that "patient left records to be reviewed.  [Patient] wants to know if his sleep disorder is related to the military, and if so [patient] needs a letter stating that as a service connected disability." (VBMS, 3/19/14, p. 18).  The September 2009 medical opinion does not mention that Dr. S.V.I. reviewed the claims file, and there was no mention of the Veteran's alleged military stressors (that are the alleged basis for the nightmares).  Consequently, there is no indication that Dr. S.V.I. was aware of the Veteran's medical history.  

Regarding whether the examiner provided a fully articulated opinion that was supported by a reasoned analysis, the VA examiners fully explained the elements necessary to satisfy Criteria A.  They also noted the difference between nightmares and sleep terrors.  On the other hand, Dr. S.V.I. simply noted that the Veteran had insomnia associated with nightmares and stated that this was "highly suggestive of [PTSD], more than likely serviced connected."  Dr. S.V.I. failed to discuss or even acknowledge that there are numerous criteria that must be met in order to have a diagnosis of PTSD.  He never discussed the alleged stressors or the nature of the nightmares.  For the forgoing reasons, the Board finds Dr. S.V.I.'s reasoning to be inadequate, and his opinion to be of limited probative value.    

The Board acknowledges the competent and credible lay statements submitted by the Veteran's wife and stepdaughters regarding the Veteran's nightmares (VBMS, 1/30/12).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the diagnosis and etiology a psychiatric disability fall outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  

The Board finds that the preponderance of the evidence weighs against the Veteran's claim.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and/or panic syndrome must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).




Hypertension

At the Veteran's June 2010 Board hearing, he testified that he was first diagnosed with hypertension (and high cholesterol) in the late 1980s or early 1990s.  He stated that his doctors told him that it was due in part to the sleep he was losing.  He stated that he was not sleeping two hours per night.  He acknowledged that he was never treated for hypertension during service.  He stated that at his separation examination, the examiner took a second and third listen to his heart, and stated that something was wrong ("some little bitty thing.") but they never did say what it was, and he was not put on medication (Hearing Transcript, pgs. 3-5).    

The service treatment records include a December 1965 induction examination and an August 1967 separation examination (VBMS, STRs, 7/27/06, pgs. 33, 48).  The Veteran's blood pressure measured 130/60 and 110/62 respectively.  The Veteran completed an August 1967 Report of Medical History in which he indicated, by checked box, that he did not have high or low blood pressure.   

The Veteran submitted records from Dr. M.B. that reflect that the Veteran was diagnosed with hypertension in January 2000 (VBMS, 8/9/06, p.16).  In March 2000, it was noted to have been controlled (p.15).  

VA outpatient treatment records dated September 2007 reflect that the Veteran's hypertension was poorly controlled (VBMS, 10/5/10, pgs. 8-9).

The Veteran underwent a VA examination in September 2014.  The examiner reviewed the claims file in conjunction with the examination.  The examiner noted that the Veteran was diagnosed with hypertension in 2007 but has not taken any medication for it for several years.  The Veteran's blood pressure readings upon examination were 163/99, 140/94, and 141/89, for an average of 148/94.  The examiner opined that there is no evidence in the record that the Veteran's hypertension was caused or aggravated by his sleep disorder, which had been present many years prior to a diagnosis of hypertension.  

Based on such evidence, the claim must be denied.  Again, the only opinion of record regarding etiology was from the September 2014 examiner, and such opinion was negative.  It was offered following a review of the record and examination of the Veteran and therefore it is deemed probative. 

Because hypertension is a chronic disease under 38 C.F.R. § 3.309(a), service connection may be permitted even in the absence of a favorable nexus opinion, if continuity of symptomatology is shown.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Here, however, such continuity of symptomatology has not been demonstrated.  A diagnosis was not made until decades after service, and the Veteran is not competent to report that he had symptoms dating back to service, since the symptoms that may be associated with hypertension, such as headaches, could also be attributable to any number of other causes.  The Veteran simply lacks the medical training to identify any specific symptoms as relating to hypertension.

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for service connection for hypertension must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disability is denied.

Entitlement to service connection for hypertension is denied.




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


